DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-8 and 10-11 are pending.  Claims 1-8 and 10-11 are rejected herein.  This is a Non-Final Rejection after the amendment, arguments, and Request for Continued Examination (hereinafter “the Response”) dated 10/14/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURAKAMI et al. (WO 2014/192945).  Please note that all references to MURAKAMI are to English language equivalent (US Pub. 2016/0076919).
Regarding claims 1 and 2:  MURAKAMI discloses: A gas sensor (FIG. 2; please compare FIG. 2 of MURAKAMI to FIG. 3 of the present application.) comprising: a sensor element (110) having a gas inlet (111) through which measurement-object gas is introduced, said sensor element being configured to detect a concentration of a predetermined gas in the measurement-object gas that flows into the sensor element through the gas inlet (para. 4); an inner protective cover (130) having a sensor element chamber (124) therein and in which an element-chamber inlet (127) and an element-chamber outlet (138a) are arranged, the sensor element chamber accommodating a front end of the sensor element and the gas inlet (FIG. 2), the element-chamber inlet being an entrance to the sensor element chamber (FIG. 2), and the element-chamber outlet being an exit from the sensor element chamber (FIG. 2); and an outer protective cover (140) that is disposed outside the inner protective cover (FIG. 2) and in which at least one outer inlet (144b) and at least one outer outlet (147b) are arranged, the at least one outer inlet being an entrance from outside for the measurement-object gas (FIG. 2), and the at least one outer outlet being an exit to the outside for the measurement-object gas (FIG. 2), wherein: the outer protective cover and the inner protective cover form a first gas chamber (122) and a second gas chamber (126) as spaces therebetween, the first gas chamber being at least a portion of a flow channel for the measurement-object gas between the at least one outer inlet and the element-chamber inlet (FIG. 2), and the second gas chamber being at least a portion of a flow channel for the measurement-object gas between the at least one outer outlet and the element-chamber outlet (FIG. 2) and not being directly connected to the first gas chamber (FIG. 2), for each of the at least one outer inlet, a minimum path length is a 
MURAKAMI does not disclose a shortest minimum path length among the minimum path lengths of each of the at least one outer inlet is 5.0 mm or more and 11.0 mm or less (The numbers from Experimental Example 1 in Table 1, FIG. 3, para. 64, and para. 90 give a range of 9.89 mm to 11.86 mm depending on how wide the gas inlet port 111 is, but MURAKAMI does not specify the width of his gas inlet port 111.).
It would be obvious for one skilled in the art at the time the application was effectively filed to use a wider gas inlet 111 and therefore have a minimum path length less than 11 mm because para. 80 states that it is desirable for gas not to have to travel a long distance along the surface of the sensor element 110 before reaching the gas inlet port 111, and the wider the inlet port, the less distance the gas will have to travel.  
MURAKAMI teaches most aspects of the instant invention.  However, MURAKAMI does not explicitly teach this range of 5-11 mm because one dimension in FIG. 3 is not specified.  Nonetheless, the skilled artisan would know that the width of the gas inlet port would determine how quickly the gas to be sensed reaches the sensing element.
The specific claimed range, absent any criticality, is only considered to be the “optimum” range disclosed by MURAKAMI that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired response time, manufacturing tolerances for the covers, manufacturing costs, etc. (see In re Boesch,
Since the range of 9.89 to 11 mm overlaps with the range of 10 mm or less recited in claim 2, and since MURAKAMI teaches in para. 80 that it is desirable to minimize the distance the gas travels along the surface of the sensing element and that the gas inlet port can be on the side of the sensing element as well (para. 84), it would be obvious to one skilled in the art to have minimum path length in this range as well, thus meeting the limitations of claim 2.
Regarding claims 3 and 4:  MURAKAMI does not teach that the cross-sectional area ratio S1/S2 is 2.0 to 5.0 as recited in claim 3, or 3 or more as recited in claim 4.  The values in Table 1 give a maximum ratio of S1/S2 of 2.0.  Nonetheless, the skilled artisan would know that cross-sectional area ratio of the gas inlets to outlets would affect how well the gas to be sensed flows through the invention and thus affect sensor responsiveness as taught in para. 26 of MURAKAMI.
The specific claimed inlet cross-sectional area ratio, absent any criticality, is only considered to be the “optimum” value disclosed by MURAKAMI that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), such as the experimentation shown in Table 1 of MURAKAMI, based, among other things, on the desired responsiveness, manufacturing costs, limitations of the structural integrity of the assembly, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as these values are used, as already suggested by MURAKAMI.  Therefore it would be obvious 
Since the applicant has not established the criticality (see next paragraph) of the ratios stated and since these values are in common use in similar devices in the art, as shown in Table 1 of MURAKAMI, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this ratio in the device of MURAKAMI.
Please note that the specification contains no disclosure of either the critical nature of the claimed combination of values or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5:  MURAKAMI does not teach: the total cross-sectional area S1 is 10 mm2 or more and 30 mm2 or less (Table 1 gives values for Experimental Examples with a maximum S1 of 9.42 mm2.).  Nonetheless, the skilled artisan would know that cross sectional area of the gas inlets would affect how well the gas to be sensed flows through the inlets and reaches the sensor and thus affect sensor responsiveness as taught in para. 26 of MURAKAMI.
The specific claimed inlet cross-sectional area, absent any criticality, is only considered to be the “optimum” value disclosed by MURAKAMI that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), such as the experimentation shown in Table 1 of MURAKAMI, based, among other things, on the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e. results which are different in kind and not in degree from the results of the prior art, will be obtained as long as this range of values is used, as already suggested by MURAKAMI.  Therefore it would be obvious to one skilled in the art to optimize that value of S1 to get the desired responsiveness subject to whatever other engineering constraints exist for the invention.
Since the applicant has not established the criticality (see next paragraph) of the value of S1 stated and since these values are in common use in similar devices in the art, as shown in Table 1 of MURAKAMI, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this value in the device of MURAKAMI.
Please note that the specification contains no disclosure of either the critical nature of the claimed combination of values or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6:  MURAKAMI discloses: the total cross-sectional area S2 is 2 mm2 or more and 10 mm2 or less (Table 1 gives values for the inlets such that they have a total cross-sectional area of 9.42 mm2.).
Regarding claim 7:  MURAKAMI discloses: the outer protective cover (140) has a cylindrical shape (best seen in FIG. 5) and includes a side portion (143a) and a 
Regarding claim 8:  MURAKAMI discloses: the outer protective cover (140) includes a body portion (143a), which has a cylindrical shape (best seen in FIG. 5) and in which the outer inlet is arranged (FIG. 2), and a front end portion (146), which has a cylindrical shape (best seen in FIG. 5) with a bottom and an inner diameter smaller than an inner diameter of the body portion (FIGS. 2 and 5) and in which the outer outlet (147b) is arranged (FIG. 2), the front end portion being located in front of the body portion in a forward direction (FIG. 2), which is a direction from a back end toward the front end of the sensor element, and the outer protective cover (140) and the inner protective cover (130) form the first gas chamber (122) as a space between the body portion of the outer protective cover and the inner protective cover (FIG. 2), and the second gas chamber (126) as a space between the front end portion of the outer protective cover and the inner protective cover (FIG. 2).
Regarding claim 10:  MURAKAMI discloses: the inner protective cover (130) includes a first member (131) and a second member (135), and the element-chamber inlet (127) is formed as a gap between the first member and the second member (FIG. 2). 
Regarding claim 11:  MURAKAMI discloses: the first member includes a first cylindrical portion (134) that surrounds the sensor element (110), the second member includes a second cylindrical portion (136) having a diameter greater than a diameter of the first cylindrical portion (FIG. 2), and the element-chamber inlet is a tubular gap 
Response to Amendment/Argument
The Applicant has argued (page 6 of the Response) that the distance A3 shown in FIG. 3 of MURAKAMI is larger than that shown in FIG. 7 of the present application and therefore does not teach the range for A3 recited in claim 1.  This argument has been fully considered and is not persuasive.  MURAKAMI explicitly states in para. 65, “Note that the outside opening 128 may be formed at a position so that the distance A3 is positive or at a position so that the distance A3 is negative. Note that it is desirable that the distance A3 be zero or greater.”  Therefore MURAKAMI explicitly teaches a range of values that overlaps with the range of -2mm to 2mm recited in claim 1.
The Applicant has argued (page 7 of the Response) that MURAKAMI does not teach or suggests that A3 is a result-effective variable that can be adjusted and that MURAKAMI does not mention A3 in Table 1 as a distance that can or should be varied.  This argument has been fully considered and is not persuasive.  As mentioned above with respect to para. 65, MURAKAMI states that A3 can be varied.  Furthermore, while A3 is indeed not mentioned in Table 1, MURAKAMI does have use several different values for A3 in the experimental trials (2.8mm in para. 90, 4.6mm in para. 91, 2.8mm in para. 92, 3.1mm in para. 102, 4.1mm in para. 106, 2.1mm in para. 107, 4.9mm in para. 108).  Therefore MURAKAMI explicitly teaches varying A3 as a part of optimizing the geometry of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.